 1   MCNUTT LAW FIRM, P.C.
     Daniel R. McNutt, Esq., Bar No. 7815
 2   Matthew C. Wolf, Esq., Bar No. 10801
     625 South Eighth Street
 3   Las Vegas, Nevada 89101
     Tel.: (702) 384-1170 / Fax.: (702) 384-5529
 4   drm@mcnuttlawfirm.com
     mcw@mcnuttlawfirm.com
 5
     TAFT STETTINIUS & HOLLISTER LLP
 6   Manuel “Manny” Herceg, Esq.*
     Jonathan G. Polak, Esq.*
 7   One Indiana Square, Suite 3500
     Indianapolis, Indiana 46204
 8   Tel: (317) 713-3500 / Fax: (317) 713-3699
     mherceg@taftlaw.com
 9   jpolak@taftlaw.com
     *Admitted Pro Hac Vice
10   Counsel for Plaintiffs
                                UNITED STATES DISTRICT COURT
11
                                         DISTRICT OF NEVADA
12
      MICHIGAN LICENSED BEVERAGE                        Case No.: 2:20-cv-01664-JAD-VCF
13    ASSOCIATION, a Michigan corporation,

14         Plaintiff,                                       STIPULATION AND ORDER TO
                                                                EXTEND DISCOVERY
15    v.
                                                                      (Second Request)
16    AREP, INC. d/b/a ACE BARTENDING
      ACADEMY, a Nevada corporation; and
17    DAVID DOLINSKY, individually

18         Defendants.

19            Plaintiff Michigan Licensed Beverage Association (Plaintiff), and Defendants AREP, Inc,

20   d/b/a Ace Bartending Academy and David Dolinsky (Defendants) (together, the Parties) hereby

21   stipulate to extend all discovery deadlines. The Parties agree to extend these deadlines by 60 days.

22   This Stipulation is the second request to extend deadlines in this case. The Parties previously

23   stipulated to extend the deadline to amend pleadings and add parties only.

24            In support of this Stipulation, the Parties have conducted the following discovery:

25   1. DISCOVERY COMPLETED TO DATE:

26            The Parties have exchanged disclosures, written discovery has been propounded, and the

27   deposition of Defendant David Dolinsky has been taken.

28
                                                       1
 1   2. DISCOVERY REMAINING TO BE COMPLETED:

 2          The Parties will continue to respond to outstanding written discovery requests, to issue

 3   subpoenas to third parties, and to conduct depositions.

 4   3. REASON FOR REQUEST FOR EXTENSION OF DISCOVERY DEADLINES:

 5          Good cause exists to extend discovery deadlines because the Parties have been working

 6   towards settlement. The Parties feel that they are close to settling the matter, but still need some

 7   time to document and finalize the settlement. The Parties believe they will be able to resolve this

 8   matter soon, but would like to extend discovery deadlines by 60 days out of an abundance of

 9   caution. This extension is not for purposes of delay.

10          Pursuant to the above, the Parties wish to extend discovery deadlines by 60 days as follows:

11
12
13          ///

14
15
16          ///

17
18
19          ///

20
21
22
23
24
25
26
27
28
                                                      2
 1   4. PROPOSED SCHEDULE FOR COMPLETING DISCOVERY:

 2
             Scheduled Event            Current Deadline                      Proposed Deadline
 3     Close of Discovery            July 5, 2021                   September 7, 2021
 4     Amend Pleadings/Add Parties   May 6, 2021                    July 6, 2021
 5     Initial Expert Disclosure     May 6, 2021                    July 6, 2021
       Deadline
 6
       Rebuttal Expert Deadline      June 7, 2021                   August 9, 2021
 7
       Dispositive Motion Deadline   August 4, 2021                 October 4, 2021
 8     Pretrial Order                September 3, 2021              November 3, 2021
 9                                                   If dispositive motions are filed, the deadline
                                                     for filing the joint pretrial order will be suspended until 30 days
10                                                   after decision on the dispositive motions or further court order.
          SO STIPULATED on April 30, 2021.
11
     DATED April 30, 2021.                      DATED April 30, 2021.
12
     /s/ Dan McNutt              .              /s/ Ryan Gile         .
13   MCNUTT LAW FIRM, P.C.                      GILE LAW GROUP LTD.
     Daniel R. McNutt, Esq., Bar No. 7815       Ryan Gile, Esq., Bar No. 8807
14   Matthew C. Wolf, Esq., Bar No. 10801       1180 N. Town Center Drive, Suite 100
     625 South Eighth Street                    Las Vegas, NV 89144
15   Las Vegas, Nevada 89101                    rg@gilelawgroup.com
     drm@mcnuttlawfirm.com                      Counsel for Defendants
16   mcw@mcnuttlawfirm.com
17   TAFT STETTINIUS & HOLLISTER LLP
     Jonathan G. Polak, Esq.*
18   Neil R. Peluchette, Esq.*
     One Indiana Square, Suite 3500
19   Indianapolis, Indiana 46204
     *Admitted Pro Hac Vice
20   jpolak@taftlaw.com
     npeluchette@taftlaw.com
21   Counsel for Plaintiff
22
                                             IT IS SO ORDERED.
23
24
                                             __________________________________
25                                           UNITED STATES MAGISTRATE JUDGE
26
                                              Dated this 30th day of April, 2021.
27
28
                                                 3
